Citation Nr: 0825341	
Decision Date: 07/29/08    Archive Date: 08/04/08

DOCKET NO.  05-02 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1978 to 
January 1979.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania, which denied the benefits sought 
on appeal.  The veteran appealed that decision to BVA, and 
the case was referred to the Board for appellate review. 

A hearing was held on October 25, 2005, in Pittsburgh, 
Pennsylvania, before Kathleen K. Gallagher, a Veterans Law 
Judge who was designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who 
is rendering the determination in this case.

The Board remanded the case in November 2006 for further 
development which was not completed.  Therefore, the appeal 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Reason for Remand: To comply with the Board's past remand 
instructions. 

Unfortunately, the veteran's claim for entitlement to service 
connection for bilateral hearing loss must be remanded again 
for further development.  In its November 2006 remand, the 
Board directed the RO to obtain VA treatment records 
pertaining to the veteran, including records of a possible 
July 1997 appointment with VA provider C.N. for sensorineural 
hearing loss.  Sensorineural hearing loss was noted on a 
"Problem List" printed in April 2004 which appears to have 
been submitted with the veteran's April 2004 claim for 
service connection for hearing loss.  The record on appeal 
contains no indication that the RO complied with the Board's 
remand instruction to obtain VA treatment records including 
the July 1997 treatment records, if any.

Compliance by the Board or the RO with remand instructions is 
neither optional nor discretionary.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998).  Therefore, this issue must be 
remanded for compliance with the instructions of the previous 
remand order of the Board.  However, the Board notes that its 
previous remand requested that the RO obtain the July 1997 
record.  Since this record, even if obtained and showed 
hearing loss, would be more than ten years old, it would not 
provide evidence of "current" hearing loss.  Therefore, in 
this remand, the Board will instruct the RO to obtain more 
recent evidence from a VA facility where the veteran stated 
at the October 2005 Travel Board hearing that he had had his 
hearing checked, and if ,and only if ,these records show a 
current hearing loss pursuant to the standard in 38 C.F.R. 
§ 3.385, should the RO then attempt to obtain the July 1997 
record which may now be archived.

If, and only if, the evidence obtained establishes the 
veteran has a current hearing loss, he should then be 
provided with a VA audiological examination to determine its 
etiology.  VA is obligated to provide a VA examination when 
the evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but: (a) contains 
competent lay or medical evidence of a current diagnosed 
disability; (b) establishes that the veteran suffered an 
event, injury, or disease in service; and (c) indicates that 
the claimed disability may be associated with the established 
event, injury, or disease in service.  38 C.F.R. § 
3.159(c)(4).  The veteran can credibly testify to noise 
exposure during rifle range practice in service, and his 
testimony of experiencing hearing loss and buzzing since such 
exposure is sufficient to indicate that his alleged hearing 
loss may be associated with service.  See McLendon v. 
Nicholson, 20 Vet. App. 79, 82-83 (2006).  Therefore, if 
evidence of a current hearing disorder is obtained, the 
veteran will be entitled to a VA examination.

The Board must again emphasize to the veteran that the duty 
to assist "is not always a one-way street."  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  A claimant for VA 
benefits has the responsibility to present and support his 
claims, 38 U.S.C.A. § 5107(a), and he cannot passively wait 
for assistance in circumstances where he should have 
information that is essential in obtaining the putative 
evidence, see Wood, 1 Vet. App. at 193.  The veteran now has 
another chance to provide information that could aid in 
establishing service connection for his alleged disorder, and 
the Board encourages him to take full advantage of this 
opportunity.

Accordingly, the case is REMANDED for the following action:

1.  At the October 2005 Travel Board 
Hearing, the veteran testified that he had 
been seen at the Highland Drive facility 
in Pittsburgh for his hearing loss.  The 
AMC/RO should obtain all treatment records 
from this facility pertaining to hearing 
loss from April 2004 to the present.

2.  If, and only if, the treatment records 
obtained show a current hearing loss 
disability under the standard provided in 
38 C.F.R. § 3.385, then the RO should 
contact the appropriate VA Medical Center 
in Pittsburgh (it is not clear what 
facility in Pittsburgh--the Highland Drive 
or University Drive VAMC-may have this 
record) to attempt to obtain a possible 
July 1997 treatment record for 
sensorineural hearing loss with VA 
provider C.N.  Sensorineural hearing loss 
is noted as a "problem" on a Problem 
List printed in April 2004 and submitted 
with the veteran's claim.  If a July 1997 
record of treatment, if any, is obtained, 
should be associated with the veteran's 
claims folder.  The AMC/RO must document 
all efforts to obtain this record, and a 
negative response must be provided if the 
requested record is not available.

3.  If, and only if, records are submitted 
or obtained establishing a current hearing 
loss disability for VA purposes (pursuant 
to the criteria under 38 C.F.R. § 3.385), 
then the veteran should be scheduled for a 
VA audiological examination to address its 
nature and etiology.  The claims folder 
and a copy of this REMAND must be made 
available to the examiner in conjunction 
with the examination; the examiner must 
indicate that the claims folder was 
reviewed.  Any testing deemed appropriate 
by the examiner should be conducted.  A 
complete rationale should be provided for 
any opinion expressed.  If the veteran's 
symptomatology is indicative of current 
hearing loss, the examiner should include 
a response to the following item:

State a medical opinion as to the 
likelihood (likely, unlikely, at least as 
likely as not) that the veteran's hearing 
loss is the result of exposure to acoustic 
trauma during service, as opposed to being 
due to some other factor or factors.  (The 
term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against it.)

4.  The claims folder should be reviewed 
to ensure that the foregoing requested 
development has been completed.  In 
particular, the examination report must be 
looked at to ensure that it is responsive 
to and in compliance with the directives 
of this remand and if not, corrective 
procedures should be implemented.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  After the development requested above 
has been completed, the RO should again 
review the record.  If the benefits sought 
on appeal remain denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




